0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,258,790. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent No. 11,258,790
1.A method for verifying an identity of a party to a video call, 
the method performed by one or more processors of a verification system including a user profile database and comprising:
storing a plurality of first facial encodings in the user profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered user of a plurality of registered users associated with the verification system;
receiving, during a video call 


a second facial encoding associated with one or more images of a person participating in the video call, 
the second facial encoding received from a device with which the person uses to participate in the video call;

associated with a specified registered user of the plurality of registered users

identifying, among the plurality of first facial encodings stored in the user profile database, a first facial encoding corresponding to the specified registered user;

comparing the second facial encoding to the identified first facial encoding; and

determining whether the person participating in the video call is the specified registered user based on the comparing.
2. The method of claim 1, wherein each of the plurality of first facial encodings is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the corresponding registered user, and the second facial encoding is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the person participating in the video call.
3. The method of claim 2, wherein each of the plurality of first facial encodings is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the corresponding registered user, and the second facial encoding is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the person participating in the video call.

4, The method of claim 3, wherein determining whether the person is the specified registered user comprises determining a distance between a normalized vector corresponding to the second facial encoding and a normalized vector corresponding to the identified first facial encoding.

5. The method of claim 4, further comprising identifying the person as the specified registered user if the determined distance is less than a threshold distance.

6. The method of claim 1, further comprising generating an alert in response to determining that the person is not the specified registered user.

7. The method of claim 6, wherein the alert includes at least one of the one or more images of the person, an IP address of the person, or an identifier of the device with which the person uses to participate in the video call.

8. The method of claim 6, wherein the alert flags the video call for human verification that the person is the specified registered user.

9. The method of claim 6, wherein generating the alert comprises: receiving, from the device with which the person uses to participate in the video call, the one or more images of the person; and including the one or more received images of the person in the alert.
10. The method of claim 1, wherein the one or more images of the person are not received at the verification system if the person is identified as the specified registered user.

11. A system for verifying an identity of a party to a video call, the system including a user profile database and comprising:
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
storing a plurality of first facial encodings in the user profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered user of a plurality of registered users associated with the system; 

receiving, during a video call 
 



a second facial encoding associated with one or more images of a person participating in the video call, the second facial encoding received from a device with which the person uses to participate in the video call;

associated with a specified registered user of the plurality of registered users

identifying, among the plurality of first facial encodings stored in the user profile database, a first facial encoding corresponding to the specified registered user;

comparing the second facial encoding to the identified first facial encoding; and
determining whether the person participating in the video call is the specified registered user based on the comparing.
12. The system of claim 11, wherein each of the plurality of first facial encodings is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the corresponding registered user, and the second facial encoding is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the person participating in the video call.

13. The system of claim 12, wherein each of the plurality of first facial encodings is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the corresponding registered user, and the second facial encoding is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the person participating in the video call.

 
14. The system of claim 13, wherein execution of the instructions to determine whether the person is the specified registered user further causes the system to determine a distance between a normalized vector corresponding to the second facial encoding and a normalized vector corresponding to the identified first facial encoding.
15. The system of claim 14, wherein execution of the instructions further causes the system to identify the person as the specified registered user if the determined distance is less than a threshold distance.

16. The system of claim 11, wherein execution of the instructions further causes the system to generate an alert in response to determining that the person is not the specified registered user.

17. The system of claim 16, wherein the alert includes at least one of the one or more images of the person, an IP address of the person, or an identifier of the device with which the person uses to participate in the video call.
18. The system of claim 16, wherein the alert flags the video call for human verification that the person is the specified registered user.

19. The system of claim 11, wherein the one or more images of the person are not received at the system if the person is identified as the specified registered user.

20. A system for verifying an identity of a party to a video call, the system comprising:

a video capture device configured to capture one or more images of a person participating in the video call and to transform the one or more captured images into a second facial encoding; and
a verification system including a user profile database and configured to: store a plurality of first facial encodings in the user profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered user of a plurality of registered users associated with the verification system;

receive the second facial encoding from the video capture device during the video call;



identify, among the plurality of first facial encodings stored in the user profile database, a first facial encoding corresponding to the registered user;
compare the second facial encoding to the identified first facial encoding; and determine whether the person participating in the video call is the specified registered user based on the comparing. 
1.A method for verifying identities of parties to a video conference call, 
the method performed by one or more processors of a verification system including an agent profile database and comprising: 
storing a plurality of first facial encodings in the agent profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered agent of a plurality of registered agents associated with the verification system; 
receiving, during the video conference call,


 a second facial encoding associated with one or more images of a person participating in the video conference call,
the second facial encoding received from a device with which the person uses to participate in the video conference call; 

determining that a specified registered agent is scheduled as a party to the video conference call; of a plurality of registered agents
identifying, among the plurality of first facial encodings stored in the agent profile database, a first facial encoding corresponding to the specified registered agent; 
comparing the second facial encoding to the identified first facial encoding; and 

determining whether the person is the specified registered agent based at least in part on the comparing.
2. The method of claim 1, wherein each of the plurality of first facial encodings is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the corresponding registered agent, and the second facial encoding is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the person participating in the video conference call.
3. The method of claim 2, wherein each of the plurality of first facial encodings is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the corresponding registered agent, and the second facial encoding is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the person participating in the video conference call.

4. The method of claim 3, wherein determining whether the person is the specified registered agent comprises determining a distance between a normalized vector corresponding to the second facial encoding and a normalized vector corresponding to the identified first facial encoding.

5. The method of claim 4, further comprising identifying the person as the specified registered agent if the determined distance is less than a threshold distance.

6. The method of claim 1, further comprising generating an alert in response to determining that the person is not the specified registered agent.

7. The method of claim 6, wherein the alert includes at least one of the one or more images of the person, an IP address of the person, or an identifier of the device with which the person uses to participate in the video conference call.

8. The method of claim 6, wherein the alert flags the video conference call for human verification that the person is the specified registered agent.
9. The method of claim 6, wherein generating the alert comprises: receiving, from the device with which the person uses to participate in the video conference call, the one or more images of the person; and including the one or more received images of the person in the alert.
10. The method of claim 1, wherein the one or more images of the person are not received at the verification system if the person is identified as the specified registered agent.

11. A system for verifying identities of parties to a video conference call, the system including an agent profile database and comprising: 
one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
storing a plurality of first facial encodings in the agent profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered agent of a plurality of registered agents associated with the verification system; 
receiving, during the video conference call, 




a second facial encoding associated with one or more images of a person participating in the video conference call, the second facial encoding received from a device with which the person uses to participate in the video conference call; 

determining that a specified registered agent is scheduled as a party to the video conference call; of a plurality of registered agents
identifying, among the plurality of first facial encodings stored in the agent profile database, a first facial encoding corresponding to the specified registered agent; 
comparing the second facial encoding to the identified first facial encoding; and 
determining whether the person is the specified registered agent based at least in part on the comparing.
12. The system of claim 11, wherein each of the plurality of first facial encodings is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the corresponding registered agent, and the second facial encoding is based at least in part on determined positions of a number of ordered facial landmarks extracted from the one or more images of the person participating in the video conference call.

13. The system of claim 12, wherein each of the plurality of first facial encodings is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the corresponding registered agent, and the second facial encoding is based on a normalized vector comprising the determined positions of the number of ordered facial landmarks extracted from the one or more images of the person participating in the video conference call.



14. The system of claim 13, wherein execution of the instructions to determine whether the person is the specified registered agent further causes the system to determine a distance between a normalized vector corresponding to the second facial encoding and a normalized vector corresponding to the identified first facial encoding.
15. The system of claim 14, wherein execution of the instructions further causes the system to identify the person as the specified registered agent if the determined distance is less than a threshold distance.

16. The system of claim 11, wherein execution of the instructions further causes the system to generate an alert in response to determining that the person is not identified as the specified registered agent.

17. The system of claim 16, wherein the alert includes at least one of the one or more images of the person, an IP address of the person, or an identifier of the device with which the person uses to participate in the video conference call.
18. The system of claim 16, wherein the alert flags the video conference call for human verification that the person is the specified registered agent.

19. The system of claim 11, wherein the one or more images of the person are not received by the system if the person is identified as the specified registered agent.
20. A video conference system for verifying identities of parties to a video conference call, the system comprising: 
a video capture device configured to capture one or more images of a person participating in the video conference call and to transform the one or more captured images into a second facial encoding; and 
a verification system including an agent profile database and configured to: store a plurality of first facial encodings in the agent profile database, each of the plurality of first facial encodings associated with one or more images of a corresponding registered agent of a plurality of registered agents associated with the verification system; 

receive the second facial encoding from the video capture device during the video conference call, 
the second facial encoding received from the video capture device; determine that a specified registered agent is scheduled as a party to the video conference call; 
identify, among the plurality of first facial encodings stored in the agent profile database, a first facial encoding corresponding to the specified registered agent; 
compare the second facial encoding to the identified first facial encoding; and determine whether the person is the specified registered agent based at least in part on the comparing.
 


	
 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The applicant’s remarks for U.S. Patent Application No. 16/726078 (U.S. Patent No. 11,258,790) filed on September 1, 2021 on pages 9-12 overcome the closest prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 
/Chirag R Patel/
Primary Examiner, Art Unit 2454